                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9    TODD CHRISTOPHER WHITE,                            CASE NO. 19-cv-02743-YGR
                                  10                    Plaintiff,
                                                                                           ORDER GRANTING MOTION TO DISMISS
                                  11              vs.                                      WITHOUT LEAVE TO AMEND
                                  12    PORTFOLIO RECOVERY ASSOCIATES LLC,                 Re: Dkt. No. 69
Northern District of California
 United States District Court




                                        ET AL.,
                                  13
                                                        Defendants.
                                  14

                                  15          This is the second round of briefing on a motion to dismiss filed by defendant Capital One

                                  16   Bank (USA), N.A. (“Capital One”)1 as to the complaint filed by pro se plaintiff Todd Christopher

                                  17   White. The Court granted Capital One’s prior motion to dismiss the initial complaint but afforded

                                  18   plaintiff leave to amend as to all claims. Plaintiff subsequently filed a first amended complaint

                                  19   (“FAC”), which, like the initial complaint, alleges three causes of action arising under the Fair

                                  20   Credit Reporting Act, 15 U.S.C. §§ 1681, et seq. (“FCRA”); the Fair Debt Collection Practices

                                  21   Act, 15 U.S.C. §§ 1692, et seq. (“FDCPA”); and California’s Unfair Competition Law, Business

                                  22   and Professions Code §§ 17200, et seq. (“UCL”). Capital One again moves to dismiss.

                                  23          Having carefully considered the pleadings in this action and the papers submitted, and for

                                  24   the reasons set forth below, the Court finds as follows:2

                                  25

                                  26          1
                                                 Defendant’s motion notes that although plaintiff names “Capital One” as a defendant, the
                                       correct entity name is Capital One Bank (USA), N.A.
                                  27
                                              2
                                                Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                  28
                                       previously vacated the hearing on the motion. (Dkt. No. 75.)
                                   1          1.      Fair Credit Reporting Act

                                   2          As stated in the Court’s order on the first motion to dismiss, to bring a claim against a

                                   3   furnisher of information to a credit reporting agency that is capable of surviving a motion to

                                   4   dismiss, a plaintiff must make a prima facie showing of inaccurate reporting, that the furnisher had

                                   5   notice of the dispute, and that plaintiff suffered damages as a result of the inaccurate reporting.

                                   6   Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 890 (9th Cir. 2010); see also Dennis v. BEH-

                                   7   1, LLC, 520 F.3d 1066, 1069 (describing what may constitute actual damages under the FCRA).

                                   8   The Court previously found that plaintiff’s FCRA claim failed because he did not provide

                                   9   sufficient allegations about the purported inaccuracy of the information Capital One furnished for

                                  10   plaintiff’s credit reports or the nature of any harm plaintiff suffered as a result of Capital One’s

                                  11   conduct. The Court also noted that any amended complaint should clarify whether and how

                                  12   Capital One was put on notice of a dispute related to inaccurate reporting of plaintiff’s debt.
Northern District of California
 United States District Court




                                  13          The Court finds that, with respect to the FCRA claim, the FAC suffers from the same

                                  14   defects as the initial complaint. That is, plaintiff re-alleges that Equifax’s consumer reports

                                  15   included inaccurate information regarding a purported bankruptcy discharge, and that because of

                                  16   the inaccurate reporting, plaintiff was required to pay money to obtain copies of consumer reports

                                  17   for further review and inspection. See FAC ¶¶ 10, 14. However, these appear to be the only

                                  18   factual allegations even tangentially related to credit reporting. As with the initial complaint, the

                                  19   FAC does not allege any connection between the Capital One debt and the bankruptcy reporting,

                                  20   nor does he offer any allegation as to why the Capital One debt itself may be inaccurately

                                  21   reported. In addition, plaintiff does not allege that Capital One was on notice of a dispute related

                                  22   to inaccurate reporting.3

                                  23          Accordingly, Capital One’s motion to dismiss plaintiff’s FCRA claim is granted. Further,

                                  24
                                              3
                                  25             Plaintiff’s opposition does not provide any additional clarity about the nature of the
                                       claim. In it, plaintiff avers that “Capital One report[ed] inaccurate information to Equifax for a
                                  26   one year period starting from August 19, 2016 until August 16, 2018” and “caused Portfolio
                                       Recovery [] to inaccurately report similar information to the credit bureaus during a 6 month
                                  27   period between[] November 16, 2018 and May 17, 2019.” To support these assertions, plaintiff
                                       attaches Equifax credit reports from this period. However, as with the FAC, the opposition does
                                  28   not point to any facts to support these conclusory allegations, nor can the Court discern any
                                       inaccuracies in the offered credit reports.
                                                                                          2
                                   1   because plaintiff’s allegations as to the FCRA claim have not substantively changed from the

                                   2   initial complaint to the FAC, the Court finds that further amendment would be futile. As such, the

                                   3   claim is dismissed without leave to amend.

                                   4          2.      Fair Debt Collection Practices Act

                                   5          As this Court has previously discussed, to state an FDCPA claim, a plaintiff must allege

                                   6   facts establishing that: “(1) [the] plaintiff has been the object of collection activity arising from a

                                   7   consumer debt; (2) the defendant qualifies as a ‘debt collector’ under the FDCPA; and (3) the

                                   8   defendant has engaged in a prohibited act or has failed to perform a requirement imposed by the

                                   9   FDCPA.” Ellis v. Phillips & Cohen Assocs., Ltd., No. 5:14-cv-05539-EJD, 2016 WL 566981, at

                                  10   *3 (N.D. Cal. June 30, 2016) (quoting Dang v. CitiMortgage, Inc., No. 5:11-cv-05036 EJD, 2012

                                  11   WL 762329, at *3 (N.D. Cal. Mar. 7, 2012)). The Court previously dismissed the FDCPA claim

                                  12   because plaintiff failed to allege sufficient facts showing that Capital One was a “debt collector”
Northern District of California
 United States District Court




                                  13   engaged in prohibited conduct under the statute.

                                  14          The FAC, unlike the initial complaint, alleges that Capital One is a “debt collector” who,

                                  15   in connection with Portfolio Recovery Associates LLC (“Portfolio Recovery”), “makes prohibited

                                  16   communications to putative debtors during pendency of a [] Chapter 7 bankruptcy stay in violation

                                  17   of” the FDCPA. Plaintiff also has attached to the FAC correspondence, including letters and

                                  18   statements, purportedly sent to plaintiff from Capital One between 2016 and 2019.

                                  19          These allegations, namely, that Capital One is a “debt collector” that engaged in debt

                                  20   collection activities, cure some of the deficiencies in the initial complaint. However, plaintiff still

                                  21   does not state a plausible claim for relief based on Capital One’s conduct because he has not

                                  22   alleged any prohibited collection activity. Specifically, plaintiff does not state facts sufficient to

                                  23   establish the “pendency of a [] Chapter 7 bankruptcy stay” during which Capital One sent the

                                  24   relevant correspondence to plaintiff. Instead, plaintiff alleges that he filed a voluntary petition in

                                  25   bankruptcy court, but he concedes that no action actually commenced due to substantial defects in

                                  26   initiation paperwork. Without the commencement of a bankruptcy, an automatic stay would not

                                  27   have issued. Further, the materials submitted show the bankruptcy proceedings concluding in

                                  28   2015, before the communications beginning in 2015. Plaintiff also makes numerous allegations
                                                                                           3
                                   1   concerning bankruptcy proceedings generally, see FAC ¶ 14, but does not tie any of these

                                   2   allegations to this case, much less to Capital One specifically.4 Given that plaintiff provided

                                   3   information for one bankruptcy proceeding, it is logical to conclude that none exists for the

                                   4   relevant time period.

                                   5          As such, plaintiff’s FDCPA claim fails. Moreover, because further amendment would be

                                   6   futile, the Court grants Capital One’s motion to dismiss this claim without leave to amend.

                                   7          3.      California’s Unfair Competition Law

                                   8          Insofar as plaintiff’s claim for violation of the UCL based on the same alleged conduct as

                                   9   the FCRA or FDCPA claims, the claim fails for the reasons discussed herein. To the extent the

                                  10   UCL claim is purportedly based on other conduct, plaintiff has not alleged sufficient facts that

                                  11   Capital One engaged in “unlawful, unfair, or fraudulent business act or practice” or “unfair,

                                  12   deceptive, untrue, or misleading advertising.” The UCL claim is therefore dismissed without
Northern District of California
 United States District Court




                                  13   leave to amend.

                                  14                                                   *****

                                  15          For the foregoing reasons, the Court GRANTS Capital One’s motion to dismiss the First

                                  16   Amended Complaint WITHOUT LEAVE TO AMEND. Accordingly, Capital One is hereby

                                  17   DISMISSED from this case.

                                  18          Further, the Court notes that Portfolio Recovery, the remaining defendant in this case, has

                                  19   answered the initial complaint but not the FAC. As such, Portfolio Recovery shall respond to the

                                  20   FAC no later than February 28, 2020. Portfolio Recovery may not, however, raise any arguments

                                  21   in its response that could have been raised previously.

                                  22          A Case Management Conference shall be set for Monday, March 23, 2020 at 2:00 p.m. in

                                  23   the Federal Building, 1301 Clay Street, Oakland in Courtroom 1.

                                  24

                                  25
                                              4
                                  26             The opposition vaguely asserts that plaintiff “used Portfolio [Recovery] to attempt to
                                       collect an improper debt or engaged in any related conduct prohibited by the FDCPA,” as well as
                                  27   “itself engag[ing] in unlawful debt collection.” However, the “demand letters” attached to the
                                       opposition, which were purportedly sent to plaintiff from Capital One, were sent in response to
                                  28   requests from plaintiff, and moreover, plaintiff does not identify what aspect of the letters violated
                                       the FDCPA.
                                                                                         4
                                   1          In addition, pursuant to Civil Local Rule 16-8 and ADR Local Rule 2-3, the Court hereby

                                   2   REFERS this action to the Alternative Dispute Resolution (ADR) Unit for a telephone conference

                                   3   to assess this case’s suitability for court-sponsored mediation, settlement conference, early neutral

                                   4   evaluation, or other ADR methods. The parties shall participate in a telephone conference, to be

                                   5   scheduled by the ADR Unit as soon as possible. The ADR Unit will notify the parties of the date

                                   6   and time the telephone conference will be held. After the telephone conference, the ADR Unit

                                   7   will advise the Court of its recommendation for further ADR proceedings.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: February 18, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  11                                                         UNITED STATES DISTRICT COURT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13   cc: ADR Unit
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
